IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40460
                        Conference Calendar



CHARLES KNIGHT,

                                           Plaintiff-Appellant,

versus

RODNEY C. YBARRA, et al.,

                                           Defendants-Appellees,

RODNEY C. YBARRA,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CV-166
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles Knight, Texas prisoner # 816507, appeals an

unfavorable jury verdict in his civil rights action under

42 U.S.C. § 1983 against Correctional Officer Rodney Ybarra for

an excessive use of force.   On appeal, Knight does not address

the merits of his excessive-force claim.    Knight’s argument is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40460
                                  -2-

limited to his assertion that the district court should have

appointed him counsel because he was unable to represent himself

due to his lack of education, lack of preparation time, and lack

of sleep.   Knight has failed to allege any specific harm to his

case caused by the district court’s denial of his motion for

appointment of counsel or his alleged lack of sleep and

preparation.     Knight has failed to show that he was unable to

represent himself adequately considering all of the circumstances

surrounding his case.     The district court did not abuse its

discretion in denying Knight’s motions for appointed counsel.

Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).

     AFFIRMED.